PER CURIAM.
The trial court entered summary judgment in favor of Paul Irrgang. Appellants’ contend that the order granting summary judgment was erroneous because the record reflects the existence of genuine issues of material fact. We agree.
According to Hervey v. Alfonso, 650 So.2d 644 (Fla. 2d DCA 1995):
[I]f a record reflects the existence of any genuine issue of material fact or the possibility of any issue, or if the record raises even the slightest doubt that an issue might exist, that doubt must be resolved against the moving party, and summary judgment must be denied.
Id. at 646. We find that the record before us reflects that there is a genuine question of fact regarding the foreseeability that Mr. Jaggan would burn trash in Mr. Irrgang’s absence, and we therefore find that the order granting summary judgment should be reversed.
REVERSED AND REMANDED.
DELL, C.J., and POLEN and SHAHOOD, JJ., concur.